Citation Nr: 0834536	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  99-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.

2. Entitlement to service connection for chronic sinusitis.

3. Entitlement to service connection for tinea cruris.

4. Entitlement to service connection for a urinary, kidney, 
and bladder disorder.

5. Entitlement to service connection for peptic ulcer 
disease.

6. Whether new and material evidence has been received to 
reopen a claim for service connection for allergic rhinitis.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1970.  
He also served in the Virginia Army National Guard from 
November 1975 to November 1976 and January 1978 to July 1979, 
with various periods of active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA), discussed in detail 
below.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
multiple claims and also denied a petition to reopen a 
previously denied claim for service connection for rhinitis.  
After additional evidence was received, the RO confirmed the 
denials in rating decisions of January 1996 and October 1997.  
The veteran requested a Travel Board hearing in his November 
1997 Substantive Appeal (VA Form 9), but withdrew this 
request in March 1998.  38 C.F.R. § 20.704(e) (2007).

After the Board determined in October 1998 that the veteran 
had filed a timely notice of disagreement (NOD), the veteran 
in February 1999 requested an RO hearing, but he failed to 
appear at the scheduled July 1999 hearing.  In July 2000, the 
Board denied all of the veteran's claims, but the United 
States Court of Appeals for Veterans Claims (Court) in April 
2002 vacated the Board's decision and remanded the claims, 
pursuant to a March 2002 Joint Motion to Remand and to Stay 
Proceedings, for appropriate notification and development 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  In October 2002, acting pursuant to 38 C.F.R. § 
19.9(a)(2), the Board ordered additional development, but, 
after that regulation was ruled invalid, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), remanded the appeal to the RO in 
October 2003 for such development.  

In February 2006, the Board issued another decision in this 
case, again denying each of the veteran's claims.  He also 
appealed that decision to the Court which, pursuant to a 
December 2007 Joint Motion for Remand, vacated the Board's 
February 2006 decision and remanded for further action 
pursuant to the Joint Motion.  That Joint Motion noted that 
the veteran had not been provided proper notice in accordance 
with Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
The Board remanded the case in May 2008 and, in June 2008, 
the RO mailed the veteran notice concerning his various 
claims that complied with the above Court decisions, as well 
as with Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding 
the issue relating to receipt of new and material evidence to 
reopen the veteran's previously denied claim for service 
connection for rhinitis.  The case is now ready for final 
appellate consideration.  


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a psychiatric 
disorder in service, a psychiatric disorder did not arise for 
many years after service, and a current psychiatric disorder 
is not otherwise related to service.  

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have chronic 
sinusitis in service and does not currently have this 
disorder, and the possible sinusitis that was diagnosed 
during ACDUTRA was acute and transitory is not related to the 
sinusitis diagnosed many years later.  

3.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have tinea cruris or 
any skin disorder in service and does not currently have this 
disorder, and the tinea cruris-like symptoms he experienced 
during ACDUTRA were acute and transitory and not related to 
the tinea cruris diagnosed many years later.  

4.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a urinary, 
kidney, or bladder disorder in service, one did not arise for 
many years thereafter, and any current such disorder is not 
otherwise related to service.  

5.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have peptic ulcer 
disease in service or within the one-year presumptive period, 
this disorder did arise for many years thereafter and, to the 
extent the veteran has this disorder, it is not otherwise 
related to service.  

6.  In October 1977, the RO denied the veteran's claim for 
service connection for allergic rhinitis.  Although notified 
of that decision and apprised of his procedural and appellate 
rights in November 1977, the veteran did not appeal.  

7.  The additional evidence received since the October 1977 
denial is either cumulative or redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  Tinea cruris was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

4.  A urinary, kidney, or bladder disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

5.  Peptic ulcer disease was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

6.  Evidence received since the October 1977 rating decision, 
which denied the veteran's claim for service connection for 
allergic rhinitis, is not new and material and the claim is 
not reopened; the October 1977 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001), and 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a June 2008 letter from the Appeals Management Center 
(AMC) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claims, 
including the evidence required to reopen his claim for 
service connection for rhinitis in the context of the 
previous denial pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006), and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in August 1994.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the June 2008 letter, 
followed by the July 2008 supplemental statement of the case 
(SSOC), and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Also, the AMC's June 2008 letter notified the 
veteran of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA and 
private treatment records covering the entire period of the 
appeal have been received.  No further development action is 
necessary.  

Legal Principles Applicable to Service Connection Claims

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  A peptic ulcer is a chronic disease that is presumed 
to be service connected if it manifests to a degree of ten 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2007).  

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).  Evidence of current disability 
is one of the fundamental requirements for a grant of service 
connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Psychiatric Disorder

There are no notations in the service medical records of any 
psychiatric disorder, and the March 1970 discharge 
examination indicates that the veteran's psychiatric 
examination was normal.  An August 1969 Service to Military 
Families Face Sheet indicates that the veteran had applied 
for a hardship discharge and detailed the financial and 
health problems of his family.  A June 1994 "buddy 
statement" of "R.R." indicates that "R.R." served with 
the veteran, knew of his family crisis and hardship, and that 
the veteran was having enormous amounts of anxiety and stress 
dealing with his military duties and family problems at the 
same time.  The veteran's family financial and health 
problems are not themselves indicative of a psychiatric 
disorder, and neither the veteran nor "R.R." have the 
requisite expertise to offer competent testimony as to 
whether his reaction to these problems constituted a 
psychiatric disorder.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  There is thus no competent evidence that the veteran 
had a psychiatric disorder in service.  

Moreover, the first clinical evidence of a psychiatric 
disorder appears to be a November 1985 letter from licensed 
social worker "Q.P." stating that the veteran was 
experiencing an enormous amount of anxiety and stress due to 
job pressures, which was followed by a September 1986 VA 
outpatient treatment (VAOPT) note diagnosing the veteran with 
situational anxiety and depression.  As these symptoms and 
diagnosis were at least fifteen years after discharge from 
service, there is no evidence of continuity of symptomatology 
of a psychiatric disorder.  In addition, none of the 
subsequent post-service treatment records that diagnose the 
veteran with various psychiatric disorders indicate that such 
disorders are related to service or offer an opinion as to 
the etiology of these disorders.  These include the 
January 1987 VAOPT note diagnosis of situational anxiety, the 
March 1987 VAOPT note diagnosis of situation 
anxiety/depression, the November 1987 VAOPT notes of 
treatment for various psychiatric symptoms associated with 
the loss of two family members and employment difficulties 
diagnosing tension stare and situational anxiety, a January 
1991 treatment note of Dr. "P.T." diagnosing stress 
reaction, a January 1994 VA domiciliary unit psychiatric 
evaluation of personality disorder, not otherwise specified, 
with paranoid, narcissistic and passive aggressive traits, 
October 1995, February 1996, and April 1996 VAOPT records 
that were part of the Social Security Administration's 
disability determination records showing complaints of 
dysthymia and a finding that the veteran was not mentally ill 
or substance dependent, and February and July 1996 VAOPT 
notes indicating difficult economic circumstances including 
homelessness, and manipulative personality disorder, not 
otherwise specified.  More recently, a July 2003 depression 
screen test was negative.  

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
psychiatric disorder in service, and such a disorder did not 
arise for many years thereafter and any current psychiatric 
disorder is not otherwise related to service. The benefit- 
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for a psychiatric disorder 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

Chronic Sinusitis

There are no notations in the service medical records from 
the veteran's active service regarding a sinus-related 
disorder, and his sinuses and nose were normal at the March 
1970 discharge examination.  The evidence thus reflects that 
the veteran did not have sinusitis during service.  A May 19, 
1979, notation during the veteran's National Guard service 
showed treatment for sinus congestion.  At that time, the 
veteran's nose was red and wet with clear discharge.  There 
was slight maxillary sinus tenderness bilaterally and the 
nose was swollen and boggy.  The diagnosis was possible 
sinusitis.  At the bottom of the note was written, "This 
active duty male should be in dry area for at least 72 
hours."  The veteran's Army National Guard retirement 
credits record indicates that between May 12 and May 29, 
1979, the veteran earned 15 points for active duty, ACDUTRA, 
or full time training duty.  However, although the veteran 
could be service-connected for sinusitis if it was incurred 
during ACDUTRA, subsequent treatment records do not indicate 
that the veteran currently has sinusitis and that subsequent 
episodes of sinusitis were not related to the possible 
sinusitis from which he suffered in May 1979.  

The next notation regarding sinusitis is in a February 1991 
VA Medical Certificate (VA Form 10-10m), which noted that the 
veteran reported his head was "stopped up," and he had been 
experiencing cold symptoms for a month, and diagnosed him 
with sinusitis.  After that, a February 1995 VA medical 
certificate indicated that the veteran reported a history of 
intermittent sinusitis with greenish mucous for the past 
seven days.  The impression was sinusitis, exacerbated, 
chronic.  There do not appear to be any subsequent clinic 
records of sinusitis, and, most recently, a July 2003 VA 
hospital discharge summary showed dry mucous membranes and no 
abnormalities of the sinuses.  Thus, although the veteran may 
have had sinusitis at during May 1979 ACDUTRA, any sinusitis 
was acute and transitory and reappeared in February 1991, 
eleven years later.  There is thus no evidence of chronic 
sinusitis during active service or ACDUTRA, and no evidence 
of continuity of symptomatology after the May 1979 National 
Guard service.  Moreover, the evidence reflects that the 
veteran does not currently have sinusitis, and there is no 
competent medical opinion relating the post-service sinusitis 
to active service or ACDUTRA.  

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
sinusitis in service and does not currently have this 
disorder, and the possible sinusitis that was diagnosed 
during ACDUTRA was acute and transitory is not related to the 
subsequent episodes of sinusitis that the veteran experienced 
many years later.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for chronic sinusitis must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. at 519-20; Brammer v. 
Derwinski, 3 Vet. App. at 225.  

Tinea Cruris

There are no notations in the veteran's service medical 
records during active service regarding tinea cruris or any 
skin disorder, and the only abnormality noted as to the skin 
on the March 1970 discharge examination was a circular 
vaccination scar (VSULA).  The above-noted May 19, 1979, 
report during National Guard service indicated that the 
veteran had a rash between his legs on the right side of the 
scrotum.  The area was described as moist with a papular rash 
and resembling tinea cruris.  The veteran was instructed to 
keep the area dry and apply Tinactin as needed.  The next 
mention of tinea cruris or any skin disorder appears to be a 
November 1994 VA medical certificate that noted a pruritic 
rash in the groin area and diagnosed tinea cruris.  More 
recently, no skin abnormalities, including tinea cruris, were 
noted in the June 2003 VA hospital discharge summary, and 
July 20003 VAOPT records noted only dry skin of the feet and 
legs.  

Thus, the preponderance of the competent, probative evidence 
of record reflects that the veteran did not have tinea cruris 
in service and does not currently have this disorder, the 
rash resembling tinea cruris during the veteran's May 1979 
ACDUTRA was acute and transitory is not related to the 
subsequent tinea cruris the veteran experienced many years 
later.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
tinea cruris must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 Vet. 
App. at 519-20; Brammer v. Derwinski, 3 Vet. App. at 225.

Urinary, Kidney, and Bladder Disorder

There are no notations in the service medical records 
regarding urinary, kidney, or bladder problems, and the 
genitourinary system was normal at the March 1970 discharge 
examination.  There are also no notations regarding urinary, 
kidney, or bladder problems in the May 1979 National Guard 
report.  The first clinical notation regarding such problems 
appears to be a June 1986 VAOPT note that indicates the 
veteran complained of frequency in urination for three 
months.  Clinical and diagnostic studies at that time were 
essentially normal.  The first diagnosis of a urinary or 
related disorder appears to be in an April 1993 VA medical 
certificate, which indicated that the veteran started having 
urinary problems manifested by polyuria about two months 
earlier and denied dysuria or polydipsia, and diagnosed the 
veteran with polyuria of unknown etiology with clinical and 
diagnostic studies essentially negative.  

Thus, the veteran did not have a urinary, kidney, or bladder 
disorder in service and there is no evidence of continuity of 
symptomatology, as the first symptoms of such a disorder was 
not until sixteen years after active service, with the first 
clinical diagnosis of such a disorder twenty three years 
after active service.  Nor is there any indication as to 
etiology in any of the subsequent notations of urinary, 
kidney, or bladder dysfunction, such as the November 1994 
diagnosis of urinary frequency, April 1996 VAOPT notation of 
the veteran's complaints of kidney and prostate problems with 
a diagnosis of urological problem, or January 2003 VAOPT note 
diagnosis of dysuria, nocturia, and increased urinary 
frequency, except that in the latter note these symptoms were 
presumed to result from a urinary tract infection.  Thus, 
there is no indication that, to the extent the veteran has a 
current, urinary, kidney, or bladder disorder, it is 
otherwise related to service.  

In sum, the preponderance of the competent probative evidence 
of record reflects that the veteran did not have a chronic 
urinary, kidney, or bladder disorder in service, symptoms of 
any such disorder did not arise until many years after active 
service, and to the extent he has a current, urinary, kidney, 
or bladder disorder, it is not otherwise related to service.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for a 
urinary, kidney, and bladder disorder must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. at 519-20.

Peptic Ulcer Disease

There are no notations in the service medical records 
regarding any gastrointestinal problems, and the abdomen and 
viscera were normal at the March 1970 discharge examination.  
The first clinical notation regarding a peptic ulcer appears 
to be a May 1985 letter from Dr. "R.H." stating that the 
veteran was under his care for chronic epigastric abdominal 
pain that is probably a peptic ulcer and definitely stress-
related, having been treated with antacids, gastric acid 
inhibitors, and tranquilizers since April 1985.  Thus, the 
veteran did not have gastrointestinal problems or a peptic 
ulcer during service, and a peptic ulcer did not arise within 
the one-year presumptive period or for fifteen years after 
discharge from service.  There is thus no evidence of a 
chronic disease in service or continuity of symptomatology.  
In addition, subsequent clinical records relating to the 
veteran's peptic ulcer, including May 1986 VAOPT notes 
indicating he was given a refill of a prescription for 
chronic peptic ulcers; a September 1986 VAOPT note indicating 
the veteran was being followed for peptic ulcer disease, but 
that there was no evidence of peptic ulcer disease; a 
February 1991 medical certificate noting epigastric pain for 
the previous three days; November 1994 medical certificates 
diagnosing the veteran with stress gastritis; do not indicate 
that the peptic ulcer, to the extent the veteran had this 
disorder, was related to service.  The June 2003 VA hospital 
discharge summary indicates that the abdomen was normal.  

Thus, the preponderance of the competent, probative evidence 
of record reflects that the veteran did not have peptic ulcer 
disease in service or within the one-year presumptive period, 
peptic ulcer disease did not arise for many years after 
service and, to the extent that the veteran has this 
disorder, it is not otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for peptic 
ulcer disease must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

Petition to Reopen the Claim for Service Connection for 
Allergic Rhinitis

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In October 1977, the RO denied the veteran's claim for 
service connection for allergic rhinitis.  He was notified of 
that decision and was apprised of his procedural and 
appellate rights in a November 1977 letter; he did not file a 
timely appeal.  The unappealed October 1977 decision became 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103 (2007).  

In its October 1977 rating decision, the RO noted an August 
1977 private treatment record that diagnosed allergic 
rhinitis and noted symptoms of watery rhinorrhea, body ache, 
and watery eyes, but denied the claim because there was no 
evidence showing a complaint of, treatment for, or diagnosis 
of such a disorder in service.  Thus, the veteran would have 
to present evidence showing that he had allergic rhinitis in 
service or that his current allergic rhinitis is related to 
service.  Since the October 1977 rating decision, the 
evidence submitted by the veteran relating to allergic 
rhinitis includes a duplicate of the August 1977 private 
treatment record, a similar August 1977 VA medical 
certificate noting symptoms of watery rhinorrhea, nose and 
throat redness, and diagnosing the veteran with chronic 
allergic rhinopharyngitis, a November 1994 VA medical 
certificate noting chronic nasal congestion and diagnosing 
allergic rhinitis, and a May 2003 VAOPT note diagnosing an 
upper respiratory infection versus allergic rhinitis.  
Although a May 1979 National Guard record diagnosed possible 
sinusitis, that is a different disorder from rhinitis.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 
(sinusitis) and Diagnostic Code 6522 (allergic rhinitis).  As 
none of the documents received since the October 1977 rating 
decision contain evidence indicating that the veteran had 
allergic rhinitis in service or during ACDUTRA or that he now 
has allergic rhinitis that is related thereto, and because 
the veteran is not competent to testify as to these issues, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995), the evidence 
submitted since the October 1977 denial is either cumulative 
or redundant, or is not so significant that it must be 
considered in order to fairly decide the claim.  New and 
material evidence has therefore not been received, and the 
petition to reopen the claim for service connection for 
allergic rhinitis must be denied.  


ORDER

The claim for service connection for a psychiatric disorder 
is denied.

The claim for service connection for chronic sinusitis is 
denied.

The claim for service connection for tinea cruris is denied.

The claim for service connection for a urinary, kidney, and 
bladder disorder is denied.

The claim for service connection for peptic ulcer disease is 
denied.

The petition to reopen the claim for service connection for 
allergic rhinitis is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


